Downey, J.
The errors assigned in this case are as follows :
1. That the verdict of the jury is contrary to law in finding for the plaintiff against the defendant Debreuil, on the first paragraph of the complaint.
2. That the verdict of the jury was contrary to law in finding for the defendant Mitchell, on the second paragraph of the complaint.
3. That the court, in overruling the demurrer to the plaintiff’s complaint, committed error of law, which was excepted to at the time by the defendants.
4. The verdict of the jury was not sustained by the evidence.
The first, second, and fourth alleged errors might have been. *397available as reasons for a new trial, but are in no case sufficient as assignments of error.
As to the third alleged error, we may dispose of it by saying that there was an amended complaint filed covering all the ground covered by the original complaint. The original was, therefore, no longer properly a part of the record, and no question as to its sufficiency is, for this reason, before us. 2 G. & H. 273, sec. 559.
The judgment is affirmed, with ten per cent, damages and costs.